REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record does not suggest the combination of steps recited in the claims of treating a patient with a spinal cord injury (SCI) by monitoring blood pressure and applying stimulation of tissues to the lower back caudal to the SCI. Sunagawa 2011/0202107 teaches stimulation to the skin to lower blood pressure in an SCI but does not appear to teach the application to tissues of the lower back but rather appears to show positions extending along the right leg into the abdominal region away from the back (fig. 5A). The type of tissue stimulated seems to be skin that is positioned away from the lower back. There is no mention of sympathetic tissue and the results demonstrate that the pressure is raised the same in any one of the 6 positions.  The Levin 7,647,115 reference teaches a method of treating hypertension. Renal sympathetic nerves that originate from ganglion in the lower back are stimulated to reduce nerve traffic flow (inhibit) to decrease blood pressure. Libbus et al. 8,332,047 reference teaches the regulation of blood pressure by modulating the sympathetic and parasympathetic tissue of the vagus nerve. Libbus notes that the parasympathetic and sympathetic nerve system is complex and in stimulation one of the types of tissues does not necessarily result in the expected/desired blood pressure regulation result. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.